Citation Nr: 0530803	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-36 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to May 1988 and from February to March 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the Buffalo, New York, RO, in April 2005.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for asthma was denied by the RO in 
August 2002.

2.  The evidence submitted since the RO decision of August 
2002 is neither cumulative nor redundant of the evidence of 
record, and raises a reasonable possibility of substantiating 
the claim.

3.  Asthma was first manifested during the veteran's second 
tour of active duty.


CONCLUSIONS OF LAW

1.  The August 2002  rating decision that denied the claim 
for service connection for asthma is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence received since the August 2002 rating decision 
denying service connection for asthma is new and material; 
accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Asthma was incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107, 5103, 5103A; 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in March 
2002, the veteran was notified of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The March 2002 letter 
advised the veteran to let VA know if there is evidence or 
information that she thought would help support her claim. 

It is noted that the original rating decision on appeal was 
in January 2003.  Notice fully complying the provisions of 
the VCAA was provided to the veteran in March 2002.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying her claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The veteran has testified that an ill-fitting gas mask worn 
during military training in a gas chamber led to the 
development of chronic asthma.  Previous claims for service 
connection for asthma were denied by the RO in November 1998 
and August 2002 on the basis that asthma was not present in 
service or manifested within one year thereafter. The veteran 
did not appeal these decisions and thus they are final. 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Evidence added to the record since August 2002 includes the 
testimony of the veteran at a personal hearing held in April 
2005 and a December 2002 statement provided by D.J.M., M.D. 
The veteran testified about the inservice incident in which 
her gas mask did not properly fit her face and left her 
exposed to unknown chemicals during gas chamber training. Dr. 
M. concluded that the veteran's reported exposure to 
chemicals in February 1991 was the causative agent for her 
condition, asthma. 

The Board finds that the additional evidence in question is 
new because it was not previously submitted to agency 
decision makers and is neither cumulative nor redundant.  
Some of the new evidence is material since it relates to an 
unestablished fact necessary to substantiate the claim. The 
Board finds that the evidence, by itself or in connection 
with evidence previously assembled, is so significant that it 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

As to the merits of the veteran's claim, the Board finds her 
account of the gas chamber mishap credible, notwithstanding 
the lack of contemporaneous documentation of this episode. 
Further, post-service medical records show that she has 
repeatedly relayed this incident as part of her medical 
history. The only medical evidence directly addressing the 
relationship between the inservice exposure to 
chemicals and a chronic lung condition is the December 2002 
statement from Dr. M. As noted above, this physician, a 
specialist in internal medicine, concluded that exposure to 
chemicals, as to the veteran, was responsible for the 
development of the bronchospastic condition, asthma. 
Accordingly, resolving the benefit of the doubt in the 
veteran's favor, service connection for asthma is in order. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for asthma is granted.


REMAND

As noted above, service connection has been granted for 
asthma. The veteran has alleged that this condition caused 
her psychiatric disorder. In the opinion of the Board, a VA 
examination to obtain a medical opinion is warranted under 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical providers from whom she has received 
treatment for a psychiatric condition since 
April 2005. Copies of all available records 
should be made a part of the claims folder..

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the etiology of all current 
psychiatric pathology. All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
psychiatric disorder which developed, 
directly or otherwise, as a consequence 
of her service-connected disabilities, 
including asthma. The complete claims 
folder must be reviewed by the examiner 
in conjunction with the examination. A 
rationale for all conclusions should be 
provided.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


